department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject veba litigation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c attorney attorney case case issue is district_counsel ethically constrained from conducting discussions with attorney conclusion district_counsel is not ethically constrained from conducting discussions with attorney facts there are numerous court cases pending involving voluntary employee beneficiary associations veba including case sec_1 and district_counsel was contacted by attorney regarding information that a this attorney’s new client might be willing to share with the internal_revenue_service service at the time of this contact this client’s identity was not known and attorney had yet to make an appearance in any of the court cases a had certain concerns regarding the cases a was upset with attorney who was the attorney of record in case sec_1 and because of that attorney’s representations and advice concerning discovery responses as a result a hired an expert to evaluate the veba transactions attorney advised that a was interested in sharing information regarding the discovery responses including the fact that attorney prevented a from fully and truthfully responding to discovery and sharing the expert’s report concluding that veba’s are scams in return a would settle the case treating the veba program as nonqualified_deferred_compensation deductible by the corporation and taxable to the shareholder employee but with a not being liable for additions to tax an acceptance of this offer by the government represents a full concession on the part of a except for the penalties this offer is identical to the offer currently available with appeals attorney has now made appearances in case sec_1 and on behalf of a b and c the court has granted attorney 2’s motions to withdraw from case sec_1 and law and analysis the relationship between a lawyer and a client is one of agent and principal in re artha management inc 91_f3d_326 2d cir there is a strong presumption that an attorney who enters a general appearance has his client’s authorization to do so 389_f2d_44 4th cir 73_tc_639 furthermore model rules of professional conduct rule provides the general_rule that an attorney is prohibited from ex_parte communications with the opposing party when that party is represented by counsel 104_tc_408 clearly district_counsel cannot directly contact any of the opposing parties in case sec_1 and given the fact that attorney is now the only attorney of record district_counsel can contact attorney concerning case sec_1 and finally we would advise attorney that the appeals’ settlement offer is still outstanding and is not conditioned upon a providing information to the service case development hazards and other considerations not applicable please call if you have any further questions tax practice procedure procedural branch richard g goldman special counsel
